DETAILED ACTION
Claims 1, 5-13, 16-20, 24-26, 28-33, 35-39, and 41-43 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, at a first device that is authenticated to the network, an identifier of a second device and a certificate, wherein the identifier and the certificate are transmitted to the first device by the second device, and wherein the certificate comprises a public key for the second device, the first device including a first acoustic transducer; retrieving, by the first device, the public key for the second device, wherein data encrypted using the public key is decryptable using a private key of the second device; encrypting, using the public key for the second device, credential information usable by the second device for authenticating to the network; and transmitting, to the second device, the encrypted credential information, wherein the second device comprises a second acoustic transducer and wherein the credential information comprises configuration information associated with adjusting an audio output of the second acoustic transducer in accordance with an audio output of the first acoustic transducer". 
The following is considered to be the closest prior art of record:
Inamdar (US 9220012) – teaches using a first device that is already connected to a network to automatically connect additional devices to the network.
Hind (US 6826690) – teaches one device transmitting its certificate containing its public key and identifier to a second device.
Matyas (US 5164988) – teaches that a device certificate includes a public key and digital signature where the signature can be verified to prove that the public key belongs to a specific device.
Poulad (US 10111002) – teaches adjusting the audio output of speakers to optimize the audio output at the new location.
Reily (US 2020/0213706) – teaches modifying the audio output of acoustic transducers based on a change in ambient audio.
However, the concept of using a first speaker to transmit network credentials containing configuration information to a second speaker to adjust the audio output of the second speaker in accordance with the audio output of the first speaker as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The use of device certificates to transmit network credentials between devices to allow a new device to connect to the network and adding configuration information to the network credentials to allow the audio output of the new second speaker to be adjusted in accordance with the audio output of the first speaker as claimed are all considered to be a non-obvious combination of limitations 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on December 18, 2020 have overcome the current prior art rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498